Citation Nr: 1400477	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Neosho Memorial Regional Medical Center on May 21, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Wichita, Kansas.  In August 2013, the Veteran's spouse testified at a Travel Board hearing before the undersigned at the Wichita, Kansas Regional Office (RO).  


FINDINGS OF FACT

1.  The services provided by provided by Neosho Memorial Regional Medical Center on May 21, 2012, were provided in a medical facility held out as providing emergent care. 

2.  The condition treated by Lake Health on March 26, 2010, was for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

3.  VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson. 

4.  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, particularly since the service was provided on the same day as admission to the hospital.

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment. 

6.  The Veteran is financially liable to the provider of emergency treatment for that treatment. 

7.  The record does not establish that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 

8.  The condition for which the emergency treatment was furnished did not involve a third party with regard to liability.

9.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Neosho Memorial Regional Medical Center on May 21, 2012, pursuant to the Veterans Millennium Health Care and Benefits Act have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  In the instant case, the Veteran's claim is being granted. As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial. 

A review of the documentary record including the claims file, VA's Virtual System, and the VBMS, and the Veteran's spouse's hearing testimony reflects that the Veteran was admitted to Neosho Memorial Regional Medical Center on May 21, 2012, for treatment of an infected tick bite.  He had previously been seen on an emergent basis for this same tick.  The tick bite was infected and required antibiotics.  The Veteran had a reaction to the antibiotics and also developed angina.  He returned to the medical facility and it was also determined that the Veteran needed triple or quadruple bypass heart surgery which was then scheduled to be performed in Denver, Colorado.  The Veteran was scheduled to be transported via airplane on May 25, 2012 for the surgery.  On May 12, 2012, he reported to the Neosho Memorial Regional Medical Center for treatment of the tick bite, which was urgent, particularly due to the nature of his heart surgery in a few days.  He presented to the private facility in only fair condition.  Although the Veteran's wife indicated that she believed that the infection has dissipated, the medical records actually show that he was again prescribed antibiotics.  The Veteran was discharged on the same day.  

The Board notes that pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill), VA denied payment for the medical services because VA services were deemed to be feasibly available.  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000. See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002. 

This regulation was revised, effective January 20, 2012, to remove the requirement of 38 C.F.R. § 17.1002(d).  See 76 Fed. Reg. 79 ,067 - 79,072 (Dec. 21, 2011).  Moreover, there was substantial revision to 38 C.F.R.§ 17.1005 which redefined the time period under which a medical "emergency" warranting reimbursement would end, as well as those limited circumstances under which non-emergent treatment would still be retroactively authorized (i.e., where documented that VA treatment was not otherwise possible).

The Veteran seeks payment or reimbursement for emergency services rendered for a nonservice-connected condition in a non-VA facility, specifically, for medical services provided by Neosho Memorial Regional Medical Center on May 21, 2012, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. 

The Board observes that Neosho Memorial Regional Medical Center is a medical facility which provides emergency services which satisfies section (a), above.  The condition treated by this facility on May 21, 2012, was for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The reason for this conclusion is that the Veteran had previously been treated for the same tick bite.  The tick bite required antibiotics which may have resulted in the angina which then preceded the discovery that the Veteran needed emergent heart surgery.  The tick bite was again infected, requiring again antibiotics.  Given that he was being followed for the simultaneous heart condition and was scheduled to board an airplane in two days for this surgery (thus is the preoperative period), the tick situation was beyond the normal course.  Thus, criterion (b) is met.  VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  The nearest VA facility was two hours away, and again, given the historical context of the infection, its complications, and the fact that it was being monitored relative to preoperative status for the heart surgery.  Therefore, criterion (c) is met.  Further, criterion (d) is met.  The Veteran was admitted, treated, and discharged.  Thus, there was no need for an earlier discharge or transfer to a VA facility the service provided was performed on the same day as hospital admission.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Therefore, the fifth criterion (e) is also met.  

The veteran is financially liable to the provider of emergency treatment for that treatment and has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; thus criteria (f) and (g) are met.  

With regard to criterion (h), the Veteran did not suffer an accident or work-related injury.  There was no third party involvement here for liability to attach.  Finally, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

The Board therefore concludes that the Veteran meets the criteria for entitlement to payment or reimbursement for medical services provided by Neosho Memorial Regional Medical Center on May 21, 2012, pursuant to the Millennium Bill Act.



ORDER

Payment or reimbursement for medical services provided by Neosho Memorial Regional Medical Center on May 21, 2012, is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


